Citation Nr: 0819947	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease secondary to service-connected bilateral varicose 
veins.

2.  Entitlement to service connection for cerebrovascular 
accident, transient ischemic attacks, and aneurysms, 
secondary to service-connected bilateral varicose veins. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denies the benefits sought on 
appeal.  The veteran, who had active service from January 
1956 to December 1959, appealed that decision, and the case 
was referred to the Board for appellate review. 



FINDINGS OF FACT

1.  The veteran's coronary artery disease is not shown to be 
causally or etiologically related to the veteran's service-
connected bilateral varicose veins. 

2.  The veteran's cerebrovascular accidents, transient 
ischemic attacks and aneurysms are not shown to be causally 
or etiologically related to the veteran's service-connected 
bilateral varicose veins. 



CONCLUSIONS OF LAW

1.  The veteran's coronary artery disease is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).  

2.  The veteran's cerebrovascular accident, transient 
ischemic attacks and aneurysms are not proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated August 2005 
and March 2006.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO also 
provided assistance to the veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  The veteran 
has been afforded an appropriate VA examination and the 
record demonstrates that all VA and private records 
identified by the veteran have been obtained to the extent 
possible.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App.103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the RO has satisfied the duty to notify 
and the duty to assist and will proceed to the merits of the 
veteran's appeal.

The veteran contends that he has secondary disabilities 
related to his varicose veins, including coronary artery 
disease, a cerebrovascular accident, transient ischemic 
attacks and aneurysms.  Service connection may be granted on 
a secondary basis for a disability that is proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310.  In order to establish 
service connection for a claimed disability on a secondary 
basis, there must be (1) medical evidence of a current 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

A review of the record shows that the veteran has coronary 
artery disease, residuals of a cerebrovascular accident, 
transient ischemic attacks and aneurysms.  Private medical 
records from 1996 show a diagnosis of hypertension, 
hyperlipidemia, recent cerebrovascular accident and transient 
ischemic attacks.  The examiner also noted that the veteran 
had recently suffered from a cerebrovascular accident.  
Private medical records from 1998 contain a diagnosis of 
expanding abdominal aortic aneurysm, hypertension and 
cerebral vascular disease.  In September 2004, the veteran 
underwent left heart catheterization and left coronary 
scintiangiogram.  The report from this procedure indicated a 
diagnosis of severe three vessel coronary disease and briefly 
discussed the veteran's family history of heart disease.  
Both parents had heart attacks and the veteran's father also 
had a stroke.  None of the private medical records contain 
any opinion that the veteran's varicose veins, or the 1958 
vein stripping surgery, were linked to the veteran's vascular 
disease. 

The veteran was afforded a VA examination in October 2005 to 
determine whether there was a relationship between his 
varicose veins and his cardiovascular disease.  The examiner 
noted that the veteran had a long history of hyperlipidemia, 
poorly controlled essential hypertension and had recently 
developed type II diabetes that was untreated and that it was 
these underlying conditions that contributed to the 
development of his vascular disease.  The examiner's medical 
opinion was that these conditions were not caused by or a 
result of the veteran's bilateral varicose vein stripping.  
He based his opinion on an examination of the veteran's MRI, 
which showed old and new lacunar infarcts due to a chronic 
vasculopathy related to systemic hypertension.  He also noted 
that the veteran had a positive family history for heart 
disease; the veteran's mother and father both suffered from 
hypertension, cerebrovascular accident, aneurysm and coronary 
artery disease.  The examiner concluded that the veteran's 
varicose veins are a minimal condition that does not show a 
record of consistently causing him problems.  Instead, family 
history and the veteran's poorly controlled high blood 
pressure and hyperlipidemia were the major contributing 
factors to his current condition of coronary artery disease, 
cerebrovascular accident with residual weakness, transient 
ischemic attacks and aneurysms. 

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's disorder is secondary to his 
service-connected varicose veins would be speculation, and 
the law provides that service connection may not be based on 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  The veteran was advised 
of the need to submit medical evidence demonstrating a nexus 
between the claimed disorders and his service connected 
disability a letter from the RO, but he has failed to do so.  
A claimant has the responsibility to present and support a 
claim for benefits under law administered by the VA.  
38 U.S.C.A. § 5107(a).  The only evidence linking coronary 
artery disease to the veteran's varicose veins is the 
veteran's own allegation.  The Board notes that the veteran 
is a lay person.  Lay persons are not competent to make 
medical diagnoses or to relate a medical disorder to a 
specific cause.  Espiritu v. Dewinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's opinion as to the etiology 
of his coronary artery disease is without probative value.

Accordingly, the Board concludes that service connection is 
not established for coronary artery disease, a 
cerebrovascular accident, transient ischemic attacks and 
aneurysms, secondary to the veteran's service-connected 
varicose veins.


ORDER

Service connection for coronary artery disease secondary to 
service-connected bilateral varicose veins is denied.

Service connection for cerebrovascular accident, transient 
ischemic attacks and aneurysms secondary to service-connected 
bilateral varicose veins is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


